Memorandum.
These actions have been dismissed because of the contributory negligence of plaintiffs-appellants Michael and Thomas Orwat. Defendant-respondent Kawecki’s truck was standing partly on a highway at dusk and the two plaintiffs were injured when defendant Smetansky’s car collided with the truck. Kawecki’s negligence is not disputed. When he was injured, Michael Orwat was standing on the shoulder of the road four or five feet from the pavement and two feet from Kawecki’s truck with a flashlight warning traffic. Thomas was on the truck shoveling fill from the truck to the ground. Neither of these plaintiffs is shown to have shared a legal responsibility for the way Kawecki parked the truck. The jury was justified on this record in finding Michael was acting with due care to give warning of danger to oncoming traffic and finding also that Thomas, in standing on the negligently parked truck, reasonably relied for his safety on precautions taken by Michael and on a *871red flashing light fixed on the hood of the truck. Therefore, the jury could find these plaintiffs were not negligent, as it necessarily did in reaching its verdict.
The order should be reversed and a new trial granted, with costs to abide the event.